--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

AMHN, Inc. 8-K [amhn-8k_0216.htm]
 
Exhibit 10.08


CONSULTING AGREEMENT


THIS CONSULTING AGREEMENT, made as of the 15th day of February, 2011, with an
effective date of January 1, 2011, by and between BACK OFFICE CONSULTANTS, INC.,
a Florida corporation located at 325 Whitfield Avenue, Sarasota, Florida 34243
(hereinafter referred to as "Consultant") and AMHN, INC., a Nevada corporation
located at 100 North First Street, Suite 104, Burbank, California 91502
(hereinafter referred to as the "Company").


WHEREAS, the Company desires to obtain the benefit of the services of Consultant
in connection with corporate structure, accounting and financial services,
public company compliance issues, and reporting requirements with the Securities
and Exchange Commission, and transactions of a similarly related nature; and


WHEREAS, Consultant desires to render such services to the Company.


NOW, THEREFORE, in consideration of the mutual covenants and conditions herein
contained and the acts herein described, it is agreed between the parties as
follows:


1.           Term of Agreement.  The Company hereby engages and retains
Consultant and Consultant hereby agrees to render consulting services to the
Company for a period of one year commencing as of the date of this Agreement.  


2.           Services to be Rendered.  The services to be rendered by Consultant
shall consist of business advice concerning opinions desired by the Company from
Consultant on matters above-referenced in connection with the operation of the
business of the Company. Consultant shall have the sole discretion as to the
form, manner and place in which said advice shall be given, and shall at no time
be under any obligation whatsoever to render a written opinion or report in
connection with any advice it may give to the Company concerning any matters of
the Company with regard to its business.  An oral opinion by Consultant to the
Company shall be considered sufficient compliance with the requirements of this
paragraph. At the Company’s request, Consultant shall also seek out, meet with
and negotiate with companies and other entities to be considered for mergers
with, or acquisition by, the Company. Consultant, when reasonably requested by
the Company, shall devote only such time as Consultant may deem necessary to the
matters of the Company, and shall not by this agreement be prevented or barred
from rendering services of the same or similar nature, as herein described, or
services of any nature whatsoever for or on behalf of persons, firms or
corporations other than the Company.


3.           Consideration.  As consideration for the Consultant's services
hereunder, Consultant shall receive a fee of $7,000 per month, payable in
advance on the first day of each month. The Company agrees to reimburse all
expenses incurred by Consultant on behalf of the Company promptly upon receipt
of documentation, although Consultant agrees that all travel and entertainment
expenses must be pre-approved by the Company.

Page 1 of 3
 
 

--------------------------------------------------------------------------------

 

4.           Consideration for Other Services.  In addition to the payments
provided by paragraph three above, on all acquisitions, mergers, or other
similar business combinations that the Company may consummate during the term of
this Agreement, which were introduced or initiated directly or indirectly by
Consultant or for which the Company requested the Consultant's assistance or
participation, the Company shall pay Consultant an amount negotiated between the
Company and the Consultants prior to the Consultant performing any such
work.  Such payment will take into account the form of the transaction and the
types of consideration being conveyed.


5.           Exclusions.  This Agreement specifically excludes financial
responsibility by Consultant for any fees incurred on behalf of the Company
related to legal, accounting, printing, filing, shipping, or any other ancillary
costs that may be incurred to consummate transactions for the Company. The
Consultant agrees to inform the Company’s management of all foreseeable fees and
the Company agrees to pay the incurred fees as directed by the Consultant.


6.           Entire Agreement.  This instrument contains the entire agreement of
the parties.  There are no representations or warranties other than as contained
herein.  The Company shall indemnify and hold harmless the Consultant from and
against any losses, claims, damages or liabilities related to or arising out of,
any services rendered to the Company pursuant to the terms of this Agreement. No
waiver or modification hereof shall be valid unless executed in writing with the
same formalities as this Agreement.  Waiver of the breach of any term or
condition of this Agreement shall not be deemed a waiver of any other or
subsequent breach, whether of like or of a different nature.


7.           Florida Law.  This Agreement shall be construed according to the
laws of the State of Florida (exclusive of the conflicts of law provisions
thereof) and shall be binding upon the parties hereto, their successors and
assigns.


8.           Venue.  The Consultant and the Company each agree that any legal or
equitable action or proceeding with respect to this Agreement shall be brought
in any Federal or State court of competent jurisdiction located in the County of
Manatee, Sarasota, Florida, and by execution and delivery of this Agreement,
each accepts for themselves and their property, generally and unconditionally,
the exclusive jurisdiction of the aforesaid courts and any related appellate
court with respect to this Agreement, and irrevocably agree to be bound by any
judgment rendered thereby in connection with this Agreement, and irrevocably
waive any obligation they may not or hereafter have as to the venue of any such
action or proceeding brought in such a court or that such court is an
inconvenient forum.  The Company and the Consultant each consent to the service
of process of any of the aforementioned courts in any such action or proceeding
by mailing of copies thereof by registered mail, postage prepaid, such service
to become effective three business days after such mailing.  In any such
proceeding, the prevailing party shall be entitled to an award of fees and
disbursements of counsel.





Page 2 of 3
 
 

--------------------------------------------------------------------------------

 

9.           Waive Jury Trial.  The Company and the Consultant each hereby waive
trial by jury in any judicial proceeding brought by either of them with respect
to this agreement.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.



   
BACK OFFICE CONSULTANTS, INC.
               
By:
/s/ Donald R. Mastropietro
     
Donald R. Mastropietro, President
       






   
AMHN, INC.
               
By:
/s/ Robert Cambridge
     
Robert Cambridge, President
       



Page 3 of 3